Exhibit ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States dollars) December 31, 2008 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Entrée Gold Inc. We have audited the accompanying consolidated balance sheets of Entree Gold Inc. and subsidiaries (the “Company”) as at December 31, 2008 and 2007 and the related consolidated statements of operations and comprehensive loss, stockholders’ equity and cash flows for the years then ended and for the cumulative period from inception (July 19, 1995) to December 31, 2008.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as at December 31, 2008 and 2007 and the results of its operations and its cash flows for the years then ended and for the cumulative period from inception (July 19, 1995) to December 31, 2008 in conformity with generally accepted accounting principles in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of the Company’s internal control over financial reporting as of December 31, 2008, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 24, 2009 expressed an unqualified opinion on the Company’s internal control over financial reporting. "DAVIDSON & COMPANY LLP" Vancouver, Canada Chartered Accountants March 24, 2009 1200 - 609 Granville Street, P.O. Box 10372, Pacific Centre, Vancouver, BC, Canada, V7Y 1G6 Telephone (604) 687-0947Fax (604) 687-6172 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Entrée Gold Inc. We have audited Entrée Gold Inc.’s (the “Company”) internal control over financial reporting as of December 31, 2008, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audit also included performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Acompany’s internal control over financial reporting includes those policies and procedures that (1) pertainto the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions anddispositions of the assets of the company; (2) provide reasonable assurance that transactions are recordedas necessary to permit preparation of financial statements in accordance with generally acceptedaccounting principles, and that receipts and expenditures of the company are being made only inaccordance with authorizations of management and directors of the company; and (3) provide reasonableassurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of thecompany’s assets that could have a material effect on the financial statements. Because of the inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained effective internal control over financial reporting as of December 31, 2008, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of the Company as of December 31, 2008 and 2007, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity and cash flows for the years then ended and for the cumulative period from inception (July 19, 1995) to December 31, 2008 and our report dated March 24, 2009 expressed an unqualified opinion. "DAVIDSON & COMPANY LLP" Vancouver, Canada Chartered Accountants March 24, 2009 1200 - 609 Granville Street, P.O. Box 10372, Pacific Centre, Vancouver, BC, Canada, V7Y 1G6 Telephone (604) 687-0947Fax (604) 687-6172 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Expressed in United States dollars) December 31, December 31, 2008 2007 ASSETS Current Cash and cash equivalents $ 45,212,815 $ 67,106,113 Receivables 592,443 615,826 Receivables - Ivanhoe Mines Ltd. 30,000 - Prepaid expenses 268,518 475,074 Total current assets 46,103,776 68,197,013 Investments (Note 3) 1,329,568 3,032,751 Equipment (Note 4) 672,124 841,819 Total assets $ 48,105,468 $ 72,071,583 LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ 942,238 $ 603,623 Loans payable to Ivanhoe Mines Ltd. (Note 6) 326,183 - Commitments (Note 13) Total liabilities 1,268,421 603,623 Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 7) 94,560,898 (December 31, 2007 - 93,572,841) issued and outstanding 111,993,990 110,492,309 Additional paid-in capital 13,772,775 10,691,873 Accumulated other comprehensive income: Foreign currency cumulative translation adjustment (7,410,930 ) 5,072,288 Accumulated deficit during the exploration stage (71,518,788 ) (54,788,510 ) Total stockholders' equity 46,837,047 71,467,960 Total liabilities and stockholders' equity $ 48,105,468 $ 72,071,583 Nature of operations (Note 1) The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States dollars) Inception Year Ended Year Ended (July 19,1995) - December 31, December 31, December 31, 2008 2007 2008 EXPENSES Audit and accounting $ 224,253 $ 120,567 $ 605,535 Consulting fees (Note 7) 212,989 619,933 2,492,581 Depreciation (Note 4) 146,703 212,819 720,962 Write-down of equipment (Note 4) 123,816 - 123,816 Escrow shares compensation - - 1,790,959 Foreign exchange (gain) loss (126,468 ) 129,977 39,493 Legal (Note 7) 458,327 259,648 1,876,158 Loss on settlement of debt - - 5,252 Management fees (Notes 7 and 8) 2,692,573 739,719 6,564,155 Mineral property interests (Notes 5 and 7) 10,240,770 6,519,455 44,863,623 Office and administration (Note 7) 1,882,054 1,901,509 7,676,087 Regulatory and transfer agent fees 130,410 273,181 815,072 Stockholder communications and investor relations (Note 7) 733,859 802,791 4,267,660 Travel 291,553 346,164 1,234,604 Loss from operations (17,010,839 ) (11,925,763 ) (73,075,957 ) Interest income 1,981,316 1,090,718 4,256,295 Loss from equity investment (Note 3) (366,595 ) - (366,595 ) Impairment of asset backed commercial paper (Note 3) (1,334,160 ) (998,371 ) (2,332,531 ) Net loss $ (16,730,278 ) $ (11,833,416 ) $ (71,518,788 ) Comprehensive loss: Net loss $ (16,730,278 ) $ (11,833,416 ) $ (71,518,788 ) Foreign currency translation adjustment (12,483,218 ) 3,539,535 (7,410,930 ) Comprehensive loss $ (29,213,496 ) $ (8,293,881 ) $ (78,929,718 ) Basic and diluted loss per share $ (0.18 ) $ (0.16 ) Weighted average number of shares outstanding 94,181,194 74,784,545 The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Expressed in United States dollars) Accumulated Accumulated Deficit Other During the Total Number of Common Additional Comprehensive Exploration Stockholders' Shares Stock Paid-in Capital Income Stage Equity Balance, July 19, 1995 (date of inception) - $ - $ - $ - $ - $ - Shares issued: Private placements 4,200,000 60,852 - - - 60,852 Acquisition of mineral property interests 3,200,000 147,520 - - - 147,520 Foreign currency translation adjustment - - - (756 ) - (756 ) Net loss - (175,714 ) (175,714 ) Balance, April 30, 1996 7,400,000 208,372 - (756 ) (175,714 ) 31,902 Shares issued: Private placements 3,880,000 274,718 - - - 274,718 Foreign currency translation adjustment - - - (8,568 ) - (8,568 ) Net loss - (56,250 ) (56,250 ) Balance, April 30, 1997 11,280,000 483,090 - (9,324 ) (231,964 ) 241,802 Foreign currency translation adjustment - - - (5,216 ) - (5,216 ) Net loss - (33,381 ) (33,381 ) Balance, April 30, 1998 11,280,000 483,090 - (14,540 ) (265,345 ) 203,205 Foreign currency translation adjustment - - - (3,425 ) - (3,425 ) Net loss - - - (40,341 ) (40,341 ) Balance, April 30, 1999 11,280,000 483,090 - (17,965 ) (305,686 ) 159,439 Escrow shares compensation - - 41,593 - - 41,593 Exercise of stock options 1,128,000 113,922 - - - 113,922 Foreign currency translation adjustment - - - (896 ) - (896 ) Net loss - (154,218 ) (154,218 ) Balance, April 30, 2000 12,408,000 597,012 41,593 (18,861 ) (459,904 ) 159,840 Foreign currency translation adjustment - - - (5,627 ) - (5,627 ) Net loss - (18,399 ) (18,399 ) Balance, April 30, 2001 12,408,000 $ 597,012 $ 41,593 $ (24,488 ) $ (478,303 ) $ 135,814 -continued- ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Expressed in United States dollars) Accumulated Accumulated Deficit Other During the Total Number of Common Additional Comprehensive Exploration Stockholders' Shares Stock Paid-in Capital Income Stage Equity - continued - Balance, April 30, 2001 12,408,000 $ 597,012 $ 41,593 $ (24,488 ) $ (478,303 ) $ 135,814 Foreign currency translation adjustment - - - (2,561 ) - (2,561 ) Net loss - (22,490 ) (22,490 ) Balance, April 30, 2002 12,408,000 597,012 41,593 (27,049 ) (500,793 ) 110,763 Shares issued: Private placements 7,500,000 1,351,055 - - - 1,351,055 Exercise of warrants 12,500 3,288 - - - 3,288 Agent’s finder fee 310,000 39,178 - - - 39,178 Finder’s fee for mineral property interests 100,000 35,827 - - - 35,827 Debt settlement 135,416 45,839 5,252 - - 51,091 Agent’s warrants - - 16,877 - - 16,877 Escrow shares compensation - - 40,205 - - 40,205 Stock-based compensation - - 16,660 - - 16,660 Share issue costs - (211,207 ) - - - (211,207 ) Foreign currency translation adjustment - - - 73,080 - 73,080 Net loss - (1,073,320 ) (1,073,320 ) Balance, April 30, 2003 20,465,916 1,860,992 120,587 46,031 (1,574,113 ) 453,497 Shares issued: Private placements and offerings 16,352,942 10,891,160 - - - 10,891,160 Exercise of warrants 3,730,372 1,316,664 (6,443 ) - - 1,310,221 Exercise of stock options 35,000 18,730 (4,026 ) - - 14,704 Agent’s corporate finance fee 100,000 64,192 8,384 - - 72,576 Mineral property interests 5,000,000 3,806,000 - - - 3,806,000 Agent’s warrants - - 370,741 - - 370,741 Escrow shares compensation - - 1,949,878 - - 1,949,878 Stock-based compensation - - 414,847 - - 414,847 Share issue costs - (1,302,715 ) - - - (1,302,715 ) Foreign currency translation adjustment - - - 1,950 - 1,950 Net loss - (12,505,759 ) (12,505,759 ) Balance, December 31, 2003 45,684,230 $ 16,655,023 $ 2,853,968 $ 47,981 $ (14,079,872 ) $ 5,477,100 -continued- ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Expressed in United States dollars) Accumulated Accumulated Deficit Other During the Total Number of Common Additional Comprehensive Exploration Stockholders' Shares Stock Paid-in Capital Income Stage Equity - continued - Balance, December 31, 2003 45,684,230 $ 16,655,023 $ 2,853,968 $ 47,981 $ (14,079,872 ) $ 5,477,100 Shares issued: Private placement 4,600,000 3,846,521 - - - 3,846,521 Exercise of warrants 533,836 186,208 (13,197 ) - - 173,011 Exercise of stock options 50,000 26,180 (8,238 ) - - 17,942 Warrants issued for cancellationof price guarantee - - 129,266 - - 129,266 Escrow shares compensation - - 405,739 - - 405,739 Share issue costs - (21,026 ) - - - (21,026 ) Stock-based compensation - - 1,530,712 - - 1,530,712 Foreign currency translation adjustment - - - 132,501 - 132,501 Net loss - (5,528,114 ) (5,528,114 ) Balance, December 31, 2004 50,868,066 20,692,906 4,898,250 180,482 (19,607,986 ) 6,163,652 Shares issued: Private placement 7,542,410 13,538,097 - - - 13,538,097 Exercise of warrants 10,456,450 10,475,291 - - - 10,475,291 Exercise of stock options 772,000 1,238,581 (532,908 ) - - 705,673 Escrow shares compensation - - (435,583 ) - - (435,583 ) Share issue costs - (521,798 ) - - - (521,798 ) Stock-based compensation - - 5,074,100 - - 5,074,100 Foreign currency translation adjustment - - - 1,099,954 - 1,099,954 Net loss - (13,691,767 ) (13,691,767 ) Balance, December 31, 2005 69,638,926 $ 45,423,077 $ 9,003,859 $ 1,280,436 $ (33,299,753 ) $ 22,407,619 -continued- ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Expressed in United States dollars) Accumulated Accumulated Deficit Other During the Total Number of Common Additional Comprehensive Exploration Stockholders' Shares Stock Paid-in Capital Income Stage Equity - continued - Balance, December 31, 2005 69,638,926 $ 45,423,077 $ 9,003,859 $ 1,280,436 $ (33,299,753 ) $ 22,407,619 Shares issued: Membership paid in stock 4,167 8,870 8,870 Exercise of stock options 1,215,000 1,862,345 (753,628 ) - - 1,108,717 Stock-based compensation - - 1,031,683 - - 1,031,683 Foreign currency translation adjustment - - - 252,317 - 252,317 Net loss - (9,655,341 ) (9,655,341 ) Balance, December 31, 2006 70,858,093 47,294,292 9,281,914 1,532,753 (42,955,094 ) 15,153,865 Shares issued: Private placement 14,428,640 43,826,994 - - - 43,826,994 Mineral property interests 15,000 33,976 - - - 33,976 Exercise of warrants 7,542,408 20,392,043 - - - 20,392,043 Exercise of stock options 728,700 926,364 (322,880 ) - - 603,484 Share issue costs - (1,981,360 ) - - - (1,981,360 ) Stock-based compensation - - 1,732,839 - - 1,732,839 Foreign currency translation adjustment - - - 3,539,535 - 3,539,535 Net loss - (11,833,416 ) (11,833,416 ) Balance, December 31, 2007 93,572,841 $ 110,492,309 $ 10,691,873 $ 5,072,288 $ (54,788,510 ) $ 71,467,960 Shares issued: Exercise of stock options 958,057 1,447,926 (591,456 ) - - 856,470 Mineral property interests 30,000 60,941 - - - 60,941 Share issue costs - (7,186 ) (7,186 ) Stock-based compensation - - 3,672,358 - - 3,672,358 Foreign currency translation adjustment - - - (12,483,218 ) - (12,483,218 ) Net loss - (16,730,278 ) (16,730,278 ) Balance, December 31, 2008 94,560,898 $ 111,993,990 $ 13,772,775 $ (7,410,930 ) $ (71,518,788 ) $ 46,837,047 -continued- The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in United States dollars) Inception Year Ended YearEnded (July 19,1995) to December 31, December 31, December 31, 2008 2007 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (16,730,278 ) $ (11,833,416 ) $ (71,518,788 ) Items not affecting cash: Depreciation 146,703 212,819 720,962 Stock-based compensation (Note 7) 3,672,358 1,732,839 13,473,199 Impairment of asset backedcommercial paper (Note 3) 1,334,160 998,371 2,332,531 Write-down of equipment 123,816 - 123,816 Escrow shares compensation - - 2,001,832 Loss on settlment of debt - - 5,252 Finder's fee and membership paid in stock - - 44,697 Mineral property interest paid in stock and warrants 60,941 33,976 4,030,183 Loss from equity investment (Note 3) 366,595 - 366,595 Changes in assets and liabilities: Receivables (110,207 ) (299,273 ) (642,951 ) Receivables - Ivanhoe Mines Ltd. (34,603 ) - (34,603 ) Prepaid expenses 132,422 (263,148 ) (284,848 ) Accounts payable and accrued liabilities 525,028 168,863 1,074,034 Net cash used in operating activities (10,513,065 ) (9,248,969 ) (48,308,089 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of capital stock 856,470 64,822,522 109,711,684 Share issue costs (7,186 ) (1,981,360 ) (3,545,920 ) Loan payable to Ivanhoe Mines Ltd. 376,230 - 376,230 Net cash provided by financing activities 1,225,514 62,841,162 106,541,994 CASH FLOWS FROM INVESTING ACTIVITIES Joint Venture - Ivanhoe Mines Ltd. (366,595 ) - (366,595 ) Purchase of asset backed commercial paper(Note 3) - (4,031,122 ) (4,031,122 ) Acquisition of equipment (255,959 ) (80,457 ) (1,542,778 ) Net cash used in investing activities (622,554 ) (4,111,579 ) (5,940,995 ) Effect of foreign currency translation on cash andcash equivalents (11,983,193 ) 3,367,077 (7,080,595 ) Change in cash and cash equivalentsduring the period (21,893,298 ) 52,847,691 45,212,815 Cash and cash equivalents, begommomg of period 67,106,113 14,258,422 - Cash and cash equivalents, end of period $ 45,212,815 $ 67,106,113 $ 45,212,815 Cash paid for interest during the period $ - Cash paid for income taxes during the period $ - Supplemental disclosure with respect to cash flows (Note 12) The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS December 31, 2008 (Expressed in United States dollars) 1.
